KAREN R. BAKER, Judge, concurring. I agree that the trial court’s decision in this case must be reversed and remanded. I write separately to emphasize that it is the ultimate task of the trial judge to determine the expendable income of a child-support payor. See Parker v. Parker, 97 Ark.App. 298, 248 S.W.3d 523 (2007). In the trial judge’s April 18, 2008 letter opinion, he stated that appellant had no credibility in the eyes of the court as to his income or earnings. Specifically, he wrote: “I feel compelled to point out I was left with the distinct impression Defendant was not forthcoming and completely honest with the court on a Innumber of issues, but his income and earnings were the most significant area where a lack of candor affects my decision.” The trial court was in the best position to determine the credibility of the witness regarding his income and present earnings, and we defer to the trial court on questions of credibility, see Taylor v. Taylor, 369 Ark. 31, 250 S.W.3d 232 (2007). Clearly, the trial court did not believe appellant’s testimony regarding his income nor was the trial court required to believe such testimony. Furthermore, I disagree with the majority’s holding that the evidence did not support the amount of child support arrived at by the trial court. The trial court had before it only appellant’s tax returns for 2005 and 2006, an affidavit of financial means from 2007, and appellant’s sales for the first few months of 2008. Based on that evidence, the trial court made a reasonable and logical determination of the amount of appellant’s income. As a rule, when the amount of child support is at issue, we will not reverse the trial judge absent an abuse of discretion. Parker v. Parker, 97 Ark.App. 298, 248 S.W.3d 523 (2007). I would not disturb the trial court’s determination of the amount of child support based on the evidence before the court. I concur, however, because the testimony was clear that appellant was no longer a self-employed payor under the terms of Administrative Order Number 10, section (III)(c). Again, the trial court set forth in its April 18, 2008 letter opinion the finding that, “For purposes of determining child support and in considering any award of spousal support, Defendant will be treated as a self-employed payor.” The evidence showed that as of January 1, 2008, 112appellant was no longer self-employed, and it was error for the trial court to treat him as such. I must, therefore, concur.